DETAILED ACTION
The following is a Final office action in response to communications received on 03/07/2022.  Claim 1 has been cancelled.  New claims 2-19 are pending and examined below. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant recites the term “bight” in claims 3 and 7.  However, the term has not been previously set forth in the disclosure.  
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 depends upon claim 2 which reads on Figure 45B and Figures 46-47 do not read on claim 2 which claim 11 depends from.  The result is a combination of species that does not appear to be disclosed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 recites the limitation "the second vertical member".  There is insufficient antecedent basis for this limitation in the claim.  However, Applicant does introduce a second vertical leg.  It is unclear if Applicant is referring to such.  Claims are examined as best understood.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-10, 12-13, 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (U.S. Publication No. 2006/0137293) in view of Muenzenberger et al. (U.S. Publication No. 2015/0135622).
Regarding claim 2, Klein discloses an elongate fire-rated strap (38’, Figs. 7-10) capable of sealing a linear wall gap, comprising a profile (30’, Fig. 10) formed of a first material, the profile comprising a first vertical leg (36’); an upper leg (34’) connecting upper end of the first leg; and a lower flange (portion below approximate 48’, Fig. 10) extending from a lower end of the first vertical leg, the lower flange including a curved portion (48’); and a fire-resistant material strip (28’).  Klein discloses a second vertical leg (38’), but does not disclose the second vertical is connected to the upper leg at an upper end.  However, Muezenberger et al. teaches that it is known to have an elongate fire-rated strap (1, Fig. 3) that has a first and second vertical legs connected to an upper leg to form an elongated fire rated strap of a singular piece for the ease of assembly. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an elongate fire-rated strap that was made of a singular piece to simply the assembly process.  Examiner points out that claim 2 reads upon the embodiment of Figure 45b, which does not have a priority date prior to 2015.  Therefore, priority date of Muenzenberger et al. is considered to predate that of Applicant’s invention of figure 45b, which appears to have a priority date of 01/15/2016. Therefore, the Muenzenberger et al. reference is considered to be prior art.
Regarding claim 3, Klein in view of Muezenberger et al. discloses the fire-resistant material strip (28’) is positioned within a bight between the first vertical leg and the second vertical leg.
Regarding claim 4, Klein and Muezenberger et al. both disclose a fire-resistant material strip that contacts inner sides of both the first vertical leg and the second vertical leg, but neither teaches a singular fire-resistant material strip that contacts both the inner sides of the first and second vertical leg.  However, Muezenberger et al. does teach multiple fire-resistant material strips along the perimeter of the fire-rated strap (1).    It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have one singular integral fire-resistant material strip to provide optimum protection, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1983).  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
There would be no new or unpredicted results achieved from using a singular piece of material over multiple strips. Further, by providing one strip extending along the upper let from the first vertical leg to the second vertical leg, there would be no gap in coverage.  This would provide a better fire-resistant seal.  
Regarding claim 5, Klein further discloses “an upper end” of the fire-resistant material strip (28’) contacts the upper leg (Figs. 8 and 10).  
Regarding claim 6, Muezenberger et al. further discloses the upper end of the first vertical leg forms a first corner with the upper leg and the upper end of the second vertical leg forms a second corner with the upper leg (Fig. 7).
Regarding claim 7, Muezenberger et al. further discloses wherein first and second corners form 90-degree bends to form the bight (Figs. 8 and 10).
Regarding claim 8, Klein in view of Muezenberger et al. discloses a lower end of the second vertical member extends downwardly past a lower end of the fire-resistant material strip (28’, Figs. 8 and 10).
Regarding claim 9, Klein in view of Muezenberger et al. discloses the lower end of the second vertical member is spaced from the first vertical leg by a thickness of the fire-resistant material strip (28’) as modified with respect to claim 4 above.
Regarding claim 10, Klein in view of Muezenberger et al. discloses the lower end of the second vertical member (36’) is spaced from the lower flange.  As shown in figure 8, the first and second legs are spaced apart and the second leg is also spaced apart from the flange.  
Regarding claim 12, Klein discloses the fire-resistant material strip comprises an intumescent material (Para [0027]).
Regarding claim 13, Klein discloses the lower flange includes a kick-out (48’) to allow passage for framing screws when installed within a head of wall assembly.
Regarding claim 15, Klein discloses the first material as set forth above as being a metal (Para [0024]), but does not disclose the metal as being steel.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have selected steel as the first material to provide the strength and durability as desired, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  There would be no new or unpredictable results achieved from using a well-known material such as steel for building components.
Regarding claim 16, Klein in view of Muezenberger et al. discloses the first vertical leg (36’) comprises a first planar section (along the height) and the second vertical leg (36’) comprises a second planar section (along the height).
Regarding claim 17, Klein in view of Muezenberger et al. discloses wherein the fire-resistant material strip (28’) is positioned between the first and second planar sections.
Regarding claim 18 Klein discloses the fire-resistant material strip (28’) is attached with the first vertical leg (Figs. 8-10).
Claims 14 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klein (U.S. Publication No. 2006/0137293) and Muenzenberger et al. (U.S. Publication No. 2015/0135622) further in view of Pilz et al. (U.S. Patent No. 8, 595, 999).
Regarding claim 14, Klein and Muenzenberger discloses the elongate fire-rated strap having a curved portion (48’) as set forth above, but does not disclose the curved portion the curved portion of the lower flange to include a hem.  However, Pilz et al. teaches that it is known to have a fire-rated strap (20, Fig. 8) with a curved portion (70) that includes a hem.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have a curved portion of the lower flange to include a hem to provide added material for protection to the strip and the strap when being cycled with a fastener.
Regarding claim 19, Klein and Muezenberger et al. discloses a wall assembly comprising the elongate fire-rated strap as set forth in claim 2, further including a header track (14) configured to be coupled to a surface of an overhead structure, the header track having a web (approximate 26’, Fig. 8) and first and second flanges (approximate 24’) extending from the web in the same direction, wherein each of the first and second flanges is substantially planar such that the track defines a substantially U-shaped cross section; at least one stud (16’) coupled to the header track, an upper end of the stud located between the first and second flanges; at least one wallboard (24’) coupled to the stud, an upper end of the wallboard overlapping the first flange of the header track; a deflection gap (25’) formed between the upper end of the wallboard and the surface of the overhead structure, the deflection gap being variable between a closed position and an open position, but does not disclose-3-Application No.: 17/129511 Filing Date:December 21, 2020wherein the elongate fire-rated strap is positioned between the first flange of the header track and the wall board and the elongate fire-rated strap is attached with the first flange.  However, Pilz teaches that it is known to have a wall assembly (Fig. 3) with a fire-rated strap (20) positioned between a first flange (approximate 48) of a header track (42) and a wall board (50) and the elongate fire-rated strap is attached with the first flange.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have positioned the fire-rated strap to be attached with the first flange to provide better fire rating by continuously providing the gap with additional metallic material with fire rating material oppose to having a wallboard therebetween. 
Claims 2, 11-15 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pilz et al. (U.S. Patent No. 8, 595, 999) in view of Muenzenberger et al. (U.S. Publication No. 2015/0135622).
Regarding claim 2, Pilz et al. discloses an elongate fire-rated strap (Figs. 3 and 8) capable of sealing a linear wall gap, comprising a profile (20, Fig. 8) formed of a first material, the profile comprising a first vertical leg (24); an upper leg (22) connecting upper end of the first leg; and a lower flange (70, Fig. 8) extending from a lower end of the first vertical leg, the lower flange including a curved portion (76); and a fire-resistant material strip (30).  Pilz et al. disclose a second vertical leg (24, Fig. 3), but does not disclose the second vertical that is connected to the upper leg at an upper end.  However, Muezenberger et al. teaches that it is known to have an elongate fire-rated strap (1, Fig. 3) that has a first and second vertical legs connected to an upper leg to form an elongated fire rated strap of a singular piece for the ease of assembly. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have an elongate fire-rated strap that was made of a singular piece to simply the assembly process. 
Regarding claim 11, Pilz et al. discloses the fire-resistant material strip (30) is applied to an outer side of the upper end of the first vertical leg and the fire-resistant material strip extends upwardly past above the upper end of the first vertical leg (Fig. 8).
Regarding claim 12, Pilz et al. discloses the fire-resistant material strip (30) comprises an intumescent material (Col. 7, lines 16-17).
Regarding claim 13, Pilz et al. discloses the lower flange (70) includes a kick-out (72) to allow passage for framing screws when installed within a head of wall assembly.
Regarding claim 14, Pilz et al. discloses the curved portion (76) of the lower flange includes a hem.
Regarding claim 15, Pilz et al. discloses the first material comprises steel (Col. 6, lines 13-15).
Regarding claim 19, Pilz et al. in view of Muezenberger et al. discloses a wall assembly (Figs. 3 and 8) comprising the elongate fire-rated strap of Claim 2, a header track (42) configured to be coupled to a surface of an overhead structure, the header track having a web (approximate 52, Fig. 3) and first and second flanges (approximate 48) extending from the web in the same direction, wherein each of the first and second flanges is substantially planar such that the track defines a substantially U-shaped cross section; at least one stud (46) coupled to the header track, an upper end of the stud located between the first and second flanges; at least one wallboard (50) coupled to the stud, an upper end of the wallboard overlapping the first flange of the header track; a deflection gap (space between wall board and ceiling) formed between the upper end of the wallboard and the surface of the overhead structure, the deflection gap being variable between a closed position and an open position; -3-Application No.: 17/129511 Filing Date:December 21, 2020wherein the elongate fire-rated strap is positioned between the first flange of the header track and the wall board and the elongate fire-rated strap is attached with the first flange (Fig. 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633